Exhibit 10.1
GLOBAL INDUSTRIES, LTD.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
Effective May 20, 2009, each non-employee Director of Global Industries, Ltd.
(the “Company”) shall receive the following compensation for each election cycle
he or she is elected or appointed to serve as a Director:

  1.   Annual Cash Retainer – $60,000;     2.   Annual Equity Grant – $100,000
in Company common stock;     3.   Leadership Fee – $20,000 for the Lead Director
and Audit Committee Chair and $10,000 for other Committee Chairs;     4.  
Annual Physical – Reimbursement of each non-employee Director and his or her
spouse for the cost of an annual physical at a medical facility to be selected
or approved from time to time by the Company, including any reasonable travel
expenses; and     5.   Expenses – Reimbursement of reasonable out-of-pocket
expenses incurred while fulfilling his or her duties as a Director of the
Company, including attending Company related activities and attending any
meeting or Committee meeting of the Board of Directors.

Payment Procedures
Compensation will be paid to non-employee Directors as follows:

  1.   Annual Cash Retainer – The annual cash retainer will be paid in two equal
installments with the initial payment made upon the Director’s election date and
the second payment on the six month anniversary of such date. In the event of
appointment during an election cycle, or if a Director serves less than the full
election cycle, the cash retainer will be pro-rated based upon the months served
during the cycle. Directors leaving the Board who have received advance payment
of the Cash Retainer will be required to repay a pro-rata share of such advance
payment based on the number of months served.     2.   Annual Equity Grant – The
annual equity grant awarded under the Company’s 2005 Stock Incentive Plan (the
“Plan”) will be made in four quarterly installments valued at $25,000 based on
the closing price of the Company’s common stock on the grant date. The initial
grant date will be the first day of trading in Company stock ninety (90) days
after the Director’s election with subsequent quarterly grant dates on the first
day of trading in Company stock occurring ninety (90) days after the prior grant
date. The number of shares awarded may be reduced at the election of the
Director to reflect federal and state taxes on the grant in accordance with
applicable law. For Directors serving less than a full election cycle, the
number of shares awarded during the Cycle will be adjusted on a pro-rata basis
to reflect the number of months served.

 



--------------------------------------------------------------------------------



 



  3.   Leadership Fee – The leadership fee will be paid in full in cash upon
appointment to a leadership position by the Board at the commencement of the
election cycle. Directors appointed to a leadership position during an election
cycle will receive a pro-rated leadership fee reflecting the number of months
remaining in the cycle. Any Director who has received advance payment of a
leadership fee and who then leaves the leadership position prior to conclusion
of the election cycle shall repay the Company a pro-rata share of the leadership
fee based upon the number of months served in the position.     4.  
Change-In-Control – In the event of a Change-In-Control of the Company, as
defined in the Plan, each non-employee Director shall receive full payment for
all annual compensation payable under this Policy for the remainder of the
election cycle in the event their service as a Director is terminated early as a
result of the Change-In-Control. Installments of the Annual Cash Retainer will
be made in cash by the Company on the effective date of the Change-In-Control.
Remaining quarterly installments under the Annual Equity Grant shall be valued
and granted to the Director on the effective date of the Change-In-Control.

The Compensation Committee or the Board of Directors shall review this policy
from time to time to assess whether any amendments in the type and amount of
compensation provided herein should be adjusted, provided, however, that equity
awards under this policy will cease without any action of the Compensation
Committee or the Board if the Plan expires or if there are no remaining shares
of Company common stock available for issuance under the Plan.
Employee Directors shall not receive any compensation for their service as a
member of the Board of Directors. Expenses of employee Directors incurred in
connection with attending any meeting of the Board of Directors or any of its
Committees shall be reimbursed in accordance with the Company’s expense
reimbursement policies applicable to executives.

2